Citation Nr: 1531917	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  11-24 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in April 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the claim in April 2014 in order to obtain a VA examination.  The examiner was asked to provide an opinion as to whether a current back disability is related to service, including involvement in a firefight while serving in Vietnam.  The examiner was requested to consider the separation examination, which noted a history of joint pain, the Veteran's report of continuity of symptomatology, the history of motor vehicle accident in 2006 and medical records from Dr. Teague.

The Veteran was afforded a VA examination in June 2014.  The examiner diagnosed degenerative arthritis of the spine.  The examiner did not provide an opinion regarding a medical nexus.  The Veteran had a VA examination in December 2014.  The examiner noted that the Veteran reported a history of injury in combat.  The examiner indicated that he could not find any mention of a back injury in the service treatment records.  The examiner stated that, without a clear mention in the service treatment records, it was not possible to state that his injury came from combat.  

In February 2015, the AMC obtained an addendum opinion from a medical officer at the AMC.  The examiner addressed the service treatment records and noted that the Veteran left service without a history of a back condition and without back trouble of any kind.  The examiner stated that the Veteran's lay assertion that he injured his back was presumed credible but was not supported by service treatment records.  The examiner also noted that the Veteran left service without a history or physical finding of a back condition.  The examiner opined that it less likely than not that the Veteran's claimed back condition is related to service, including a firefight in service.

The Board finds that the examiner's opinion was inadequate, as it relied on the absence of documentation of a back injury, findings or complaints in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Under 38 U.S.C.A. § 1154(b), the Veteran's lay statements are sufficient to establish the occurrence of a back injury in service, even if such an injury is not documented in the service treatment records.  The February 2015 examiner also did not address the Veteran's testimony and statements regarding back symptoms since service.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (the veteran is entitled, as a matter of law, to compliance with remand directives, and the Board itself commits error in failing to ensure this compliance).  Therefore, the Veteran's claim must be remanded in order to obtain a new VA examination.

The December 2014 examination reflects a diagnosis of right lower extremity radiculopathy.  The June 2014 and February 2015 examinations reflect diagnoses of radiculopathy of the left lower extremity.  As such, the claims for service connection for left and right leg disabilities are inextricably intertwined with his claim for service connection for a back disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his back.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.

A.  The examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current back disability is related to service,  including involvement in a firefight while serving in Vietnam.  

The examiner is advised that the Veteran is presumed to have sustained a back injury in combat, notwithstanding the lack of in-service documentation.  38 U.S.C.A. 
§ 1154(b). 

In providing the opinion, the examiner should consider the separation examination, which noted a history of joint pain.  

The examiner should also consider the Veteran's statements regarding continuity of symptomatology of his back disability.  

The examiner should address the history of a motor vehicle accident in 2006 as well as the April 2010 statement from Dr. Teague.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and should explain why an opinion cannot be provided without resort to speculation.  

2. Review the opinion obtained and ensure that it complies with the remand directives.

3. Thereafter, the RO should readjudicate the claim. 
If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




